Citation Nr: 1709890	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO. 13-03 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1988 to October 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). The Board remanded the case for additional development in February 2016. 


FINDING OF FACT

Sleep apnea was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

CONCLUSION OF LAW

Sleep apnea was not incurred or aggravated as a result of active service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in March 2012. Neither the Veteran nor his representative has alleged prejudice with regard to notice. The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained. The available record includes service treatment records, military personnel records, and VA treatment reports. The development requested on remand has been substantially completed. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile.

The Veteran has not been provided a VA examination of his sleep apnea. The Veteran was asked to furnish evidence to support that his claim of sleep apnea was a result of active service; however, he failed to provide such evidence. There is no indication in the available record that his sleep apnea is attributable to any in-service event, injury, or disease. Therefore, an examination as to this matter is not required. See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a VA examination is not required to when there is no credible evidence establishing an event, injury, or disease in service).   

The available medical evidence is sufficient for an adequate determination. There has been substantial compliance with all pertinent VA law and regulations, and adjudication of the claim would not cause any prejudice to the appellant.

II. Service Connection Claim

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016). In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016). Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2014).

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247 (1999). A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). 

Medical evidence is required to demonstrate a relationship between a current disability, and the continuity of symptomatology is demonstrated if the condition is not one where a lay person's observations would be competent. Clyburn v. West, 12 Vet. App. 296 (1999). Whether lay evidence is competent and sufficient in a particular case is an issue of fact, and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the Veteran contends that he has sleep apnea as a result of active service. He has not provided any specific information in support of his claim that his sleep apnea was incurred as a result of service. Service treatment records are negative for complaint, diagnosis, or treatment for sleep apnea. In his January 1988 entrance report of medical history he noted he had no trouble with sleep. 

Medical records dated in November 2012 noted a diagnosis of obstructive sleep apnea. An August 2013 report noted that the Veteran completed a sleep study and attended sleep center classes. No opinions as to etiology were provided.

Based upon the evidence of record, the Board finds sleep apnea was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service. While the Veteran has a current diagnosis of sleep apnea, there is no evidence that his sleep apnea is a result of active service. No lay statements made by the Veteran have been submitted which could connect a current diagnosis with active service. 

Full consideration has been given to the Veteran's assertion that he has sleep apnea related to service. Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case falls outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Sleep apnea is not the type of condition that is readily amenable to mere lay diagnosis. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

There is nothing in the record demonstrating that he received any special training or acquired any medical expertise in such matters. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). The lay evidence in this case does not constitute competent medical evidence and lacks probative value. 

In conclusion, the Board finds that service connection for sleep apnea is not warranted. When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). The preponderance of the evidence is against the claim.



ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


